
	
		II
		110th CONGRESS
		2d Session
		S. 2625
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2008
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To ensure that deferred Department of Veterans Affairs
		  disability benefits that are received in a lump sum amount or in prospective
		  monthly amounts, be excluded from consideration as annual income when
		  determining eligibility for low-income housing programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fairness in Housing for Disabled
			 Veterans Act..
		2.Definition of
			 annual income for purposes of section 8 and other public housing
			 programsSection 3(b)(4) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437a(3)(b)(4)) is amended by
			 inserting or any deferred Department of Veterans Affairs disability
			 benefits that are received in a lump sum amount or in prospective monthly
			 amounts before may not be considered.
		
